Title: James Madison to Thomas Jefferson, 6 March 1819
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Montpr Mar. 6. 1819
          
          Your favor of Mar. 3. came safe to hand, with the seeds you were so kind as to send with it
          I return Mr Cabell’s letter. I hope his fears exaggerate the hostility to the University; tho’ if there should be a dearth in the Treasury, there may be danger from the predilection in favor of the popular Schools. I begin to be uneasy on the subject of Cooper. It will be a dreadful shock to him if serious difficulties should beset his appointment. A suspicion of them even will deeply wound his feelings and may alienate him from his purpose. I understand that a part of his articles are packed up to be in readiness for his removal.
          I had noticed the liberty taken by the press with my opinion as well as yours, as to the conduct of Genl Jackson. I certainly never said any thing justifying such a publication, or any publication. In truth I soon perceived that both the legality & the expediency of what was done, depended essentially on all the circumstances; and this information I do not even yet fully possess, having not read the documents, and part only of the debates, which give different shades at least to the facts brought into view. As far as I have taken any part in conversations, I have always expressed the fullest confidence in the patriotism of his views, that if he sd have erred in any point, the error ought not to be separated from that merit, & that no one could thoroughly appreciate the transactions without putting himself precisely in his situation. I believe I expressed also in a few lines answering a letter from a friend, my regret that the question in Congs could not take some turn that would satisfy the feelings of the Genl and the scruples of his friends & admirers.
          The paper from Detroit which you will see is from Woodward, came to me by mistake, with one directed to me. I enclose it as a more certain conveyance than the newspaper mail.
          
            truly & affecty yours
            James Madison
          
        